Citation Nr: 1016963	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to a higher initial rating than 20 percent 
for lumbar spine strain. 

2.	Entitlement to a higher rating for a post-operative 
cervical spine disability, after a temporary total evaluation 
from July 8, 2005 to January 31, 2006, evaluated as      20 
percent disabling from February 1, 2006 to July 9, 2007; and 
at 30 percent since July 10, 2007. 

3.	Entitlement to a compensable rating for varicose veins 
of the right leg from           July 8, 2005 to July 9, 2007.

4.	Entitlement to a higher rating than 20 percent for 
varicose veins of the right leg since July 10, 2007. 

5.	Entitlement to a compensable rating for varicose veins 
of the left leg from July 8, 2005 to July 9, 2007. 

6.	Entitlement to a higher rating than 20 percent for 
varicose veins of the left leg since July 10, 2007. 
7.	Entitlement to an initial compensable rating for 
sinusitis. 

8.	Entitlement to service connection for a left shoulder 
disability, as secondary to a cervical spine disability. 

9.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to March 
1993, and from October 2002 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for a 
post-operative cervical spine disability with a temporary 
total evaluation for surgical convalescence from December 9, 
2005, and a 20 percent rating from February 1, 2006 onwards. 
The RO also granted service connection with an effective date 
of December 9, 2005, for a back disability rated as 10 
percent disabling, varicose veins of the right and left legs 
rated as noncompensable (0 percent), and sinusitis rated 
noncompensable.  The May 2006 RO rating decision further 
denied a claim for service connection for a left shoulder 
condition. 

In a September 2006 rating decision, the RO awarded an 
earlier effective date of July 8, 2005, for the grant of 
service connection and evaluations assigned for the above-
referenced already service-connected disabilities. 

In August 2007, the RO assigned a 30 percent evaluation for 
the post-operative cervical spine disability effective July 
10, 2007; and a 10 percent evaluation for varicose veins of 
both the right and left legs, also effective July 10, 2007. 

In March 2009, the Board remanded this case for further 
development. 

A more recent RO rating decision dated November 2009, 
increased to 20 percent the evaluation for lumbar spine 
strain, effective from July 8, 2005; and granted 20 percent 
evaluations for varicose veins of both the right and left 
legs, from July 10, 2007.  

The Board further observes that notwithstanding the August 
2007 RO decision denying a claim for a TDIU, the Veteran has 
continued to assert that she is unemployable as the 
consequence of the service-connected disabilities under 
review.  The issue of a TDIU is therefore intertwined with 
the increased rating claims on appeal.  Hence, the Board 
assumes jurisdiction over the matter of the Veteran's TDIU 
claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has range of motion in the lumbar spine no 
worse than forward flexion to 40 degrees, including when 
objectively taking into account pain on motion.  There is no 
indication of incapacitating episodes of Intervertebral Disc 
Syndrome. 

2.	From February 1, 2006, to July 9, 2007, range of motion 
in the cervical spine was no worse than forward flexion to 40 
degrees, without additional lost mobility due to pain, 
fatigue, weakness, or other forms of functional loss. 

3.	Since July 10, 2007, there did not manifest favorable 
ankylosis of the entire thoracolumbar spine associated with 
in part, or in whole a cervical spine disability.

4.	Since July 10, 2007, the Veteran has experienced mild 
incomplete paralysis of the right upper radicular group in 
both upper extremities localized to the bilateral shoulders. 

5.	From July 8, 2005 to July 9, 2007, the varicose veins in 
both lower extremities involved aching and fatigue in the leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.

6.	Since July 10, 2007, the Veteran's varicose veins are 
best characterized as involving persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.

7.	Sinusitis does not involve either one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting

8.	There is no current left shoulder disability apart from 
already compensated cervical radiculopathy, as the result of 
a service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 20 
percent for lumbar spine strain.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2009).

2.	The criteria are not met for a higher rating for a post-
operative cervical spine disability, following a temporary 
total evaluation from July 8, 2005, to January 31, 2006, 
evaluated at 20 percent from February 1, 2006, to July 9, 
2007, and at 30 percent since July 10, 2007.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).

3.	The criteria are met for a separate 20 percent rating 
for cervical radiculopathy in the right upper extremity, due 
to cervical spine disability. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10; 4.124a, 
Diagnostic Code 8510 (2009).

4.	The criteria are met for a separate 20 percent rating 
for cervical radiculopathy in the left upper extremity, due 
to cervical spine disability. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10; 4.124a, 
Diagnostic Code 8510 (2009).

5.	The criteria are met for a 10 percent rating for 
varicose veins of the right leg from July 8, 2005 to July 9, 
2007. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7120 
(2009).

6.	The criteria are not met for a higher rating than 20 
percent for varicose veins of the right leg, since July 10, 
2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7120 
(2009).

7.	The criteria are met for a 10 percent rating for 
varicose veins of the left leg from July 8, 2005, to July 9, 
2007. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7120 
(2009).

8.	The criteria are not met for a higher rating than 20 
percent for varicose veins of the left leg, since July 10, 
2007. 38 U.S.C.A. §§ 1155, 5107(b) (West); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7120 
(2009).

9.	The criteria are not met for an initial compensable 
rating for sinusitis.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10; 4.97, 
Diagnostic Code 6513 (2009).

10.	The criteria are not met for service connection for a 
left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through VCAA notice correspondence dated from February 2006 
regarding her claim for service connection for a left 
shoulder disability, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

While there is no indication of notification concerning both 
the disability rating and effective date elements of a 
pending claim for benefits consistent with the holding in the 
Dingess/Hartman decision, as the underlying claims for 
service connection are being denied on the merits, the 
absence of notice on this subject has had no prejudicial 
effect upon adjudicating the appeal. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced).

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
VCAA notice preceded issuance of the May 2006 rating decision 
on appeal denying service connection, and thus met the 
standard for timely notice. 
 
In regard to the claims on appeal for higher initial 
evaluations for service-connected disability, the requirement 
of VCAA notice does not apply. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is 
the case here, in that the claims for service connection for 
lumbar and cervical spine disorders, varicose veins, and 
sinusitis have been substantiated, and no further notice 
addressing the downstream disability rating requirements is 
necessary.  In any event, the RO has provided the September 
2006 Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) that directly addressed the evidentiary requirements 
to substantiate these increased rating claims on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, records of VA outpatient 
treatment, and records from the Social Security 
Administration (SSA).  In support of her claims, the Veteran 
has provided private treatment records, and several lay 
statements. The Veteran has not requested a hearing in 
connection with this matter.  There is no objective 
indication of any additional evidence or information that has 
not already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where the Veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

A.	Lumbar Spine Strain

The RO has evaluated the Veteran's low back disorder thus far 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for 
lumbosacral strain.  

Under applicable rating criteria, lumbosacral strain is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine. 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. For the 
thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V. 
 
The criteria for Intervertebral Disc Syndrome (IVDS) also 
potentially applies. Under the rating criteria, IVDS may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency 
and severity of its incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). The 
specific formula for IVDS provides: If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted; 
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted. Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this case, the Veteran underwent an April 2006 VA 
Compensation and Pension examination for evaluation of the 
spine. She reported intermittent low back pain with 
paresthesias going into both feet. There had not been any 
incapacitating episodes over the last year involving the low 
back. The symptoms were described as intermittent, and there 
was no reported functional loss. Examination of the lumbar 
spine revealed some tenderness to palpation. Range of motion 
consisted of forward flexion to 70 degrees, extension to 25 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation 35 degrees bilaterally, all with pain at the 
endpoints.     With repetition, there was no additional loss 
of range of motion due to pain, fatigue, weakness, or 
incoordination. The diagnosis was lumbosacral strain.

On a July 2007 VA examination of the spine, a physical 
examination of the lumbosacral spine showed no redness or 
swelling. There was tenderness on light palpation. Range of 
motion was forward flexion to 80 degrees, extension to 15 
degrees, lateral flexion to 15 degrees in both directions, 
and rotation 25 degrees in both directions. These movements 
were all limited as above by pain. There was no additional 
limitation of motion on repetition.  On neurological 
evaluation deep tendon reflexes were 2+ to the upper and 
lower extremities bilaterally.  Vibratory sense and gross 
sensation was intact in the upper and lower extremities 
bilaterally. The diagnosis was lumbosacral strain. An x-ray 
demonstrated mild osteophytic changes from L2 through L4.

A June 2008 administrative decision of the Social Security 
Administration reflects that the Veteran was deemed disabled 
for purposes of benefits from that agency, due to a primary 
diagnosis of disorders of the back (discogenic and 
degenerative).

On a May 2009 VA medical examination, there was a reported 
history of fatigue, decreased motion, weakness, spasms, and 
pain affecting the entire spine, at a moderate severity, on a 
daily basis.  There were no incapacitating episodes of spine 
disease. No assistive devices were utilized. On visual 
inspection the spine had normal posture, position and 
symmetry.  There were no abnormal spinal curvatures. There 
was no thoracolumbar spine ankylosis.  There was no objective 
indication of thoracic spasm, atrophy, guarding, tenderness 
or weakness.  There was pain with motion. There was no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Range of motion was forward flexion to 50 degrees, extension 
to 30 degrees, lateral flexion to 20 degrees bilaterally, and 
lateral rotation 20 degrees bilaterally.  There was pain on 
active range of motion, reducing forward flexion to 40 
degrees.  Lasegue's sign was negative.  An x-ray study showed 
mild degenerative joint disease of the lumbosacral spine 
consistent with age. 

The Board finds that a 20 percent rating continues to 
represent the proper initial evaluation for service-connected 
lumbar strain. Under the applicable rating criteria, 
essentially the next higher available rating is that of 40 
percent. To warrant this rating, there must manifest evidence 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or in the alternative, favorable ankylosis of the 
entire thoracolumbar spine. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237. In this instance, neither of these objective 
criteria are met. First, the Veteran has consistently 
demonstrated retained range of motion in the thoracolumbar 
spine well beyond the minimum 30 degrees forward flexion to 
establish an increased rating.  The most pronounced range of 
motion findings were obtained on the May 2009 VA examination 
and indicated forward flexion to 40 degrees, when taking into 
appropriate consideration additional functional loss due to 
pain on motion.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  
Thus, when factoring limitation of motion as evidenced by 
loss of forward flexion, the severity of service-connected 
disability did not reach or approximate a level demonstrative 
of a 40 percent disability rating. Next, there is no 
indication or suggestion of lumbar spine ankylosis.  The May 
2009 VA examiner specifically noted the absence of ankylosis.  
The fact that the Veteran consistently has had significant 
retained motion also rules out any ankylosis.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (both indicating that ankylosis is 
complete immobility of the joint in a fixed position, either 
favorable or unfavorable).  Therefore, the Veteran's lumbar 
strain does not meet either prong for when a higher rating of 
40 percent would otherwise be warranted. 

Considering the additional criteria for Intervertebral Disc 
Syndrome, the Board notes that there is no verified disc 
pathology of the lumbosacral spine as to necessarily require 
application of that rating criteria. Provided the criteria 
for IVDS did apply, the Veteran still is not shown to have 
any incapacitating episodes of disc disease, the basis under 
which IVDS is rated pursuant to Diagnostic Code 5243.

Consequently, a 20 percent initial evaluation for lumbar 
spine strain should remain in effect, as it is objectively 
supported by the evidence of record. 

B.	Cervical Spine Disability

A post-operative cervical spine disability has been evaluated 
pursuant to the rating criteria for IVDS, which had already 
been set forth above.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Initially, a temporary total evaluation was assigned 
from July 8, 2005, to January 31, 2006.  Thereafter, a 20 
percent rating took effect from February 1, 2006, to July 9, 
2007, with a 30 percent rating from July 10, 2007.  The Board 
therefore considers the validity of the assigned disability 
rating since February 1, 2006.

On VA orthopedic examination in April 2006, the Veteran's 
main symptoms pertained to the cervical spine. The Veteran 
had undergone in July 2005 an anterior cervical diskectomy at 
C6-8. She continued to have significant pain in the neck that 
radiated to both shoulders, and at times down to the hands. 
The Veteran reportedly was incapacitated for several months 
immediately following the surgery until January 2006, and 
since then had missed approximately 14 days of work due to 
flare-ups. Examination of the cervical spine revealed a well-
healed scar over the right anterior neck from the cervical 
fusion. Range of motion of the cervical spine was forward 
flexion to 40 degrees, extension to 50 degrees, lateral 
flexion 10 degrees to the right and 15 degrees to the left, 
and rotation 35 degrees bilaterally. With repetition, there 
was no additional loss of range of motion due to pain, 
fatigue, weakness or incoordination. The diagnosis was of the 
post-operative residuals of injury to the cervical spine. 

On examination again in July 2007, there was described a 
stabbing, burning constant pain at the level of 7 out of 10, 
with 10 out of 10 during flare-ups.  There were no associated 
symptoms, fever, weight loss, visual disturbances, or bladder 
or bowel complaints.  The Veteran did use a brace to the neck 
for up to an hour a day.  On gross examination of the 
cervical spine, there was no redness or swelling.  There was 
tenderness to light palpation.  Range of motion was forward 
flexion to 20 degrees, decreasing to 0 degrees on repetitive 
motion times three; extension was initially to 40 degrees, 
decreasing to 20 degrees on repetition; lateral flexion was 
to 25 degrees bilaterally; and rotation was 40 degrees 
bilaterally.  The impression from an x-ray study was status-
post post anterior fusion of C6-7, and mild narrowing of the 
disc space at C5-6, with anterior osteophytes of the anterior 
inferior corner of C5. 

A July 2007 VA neurological examination was also completed. 
The Veteran complained of a history of peripheral neuropathy 
to the right and left upper extremities, with numbness, 
burning and tingling to the arms bilaterally.  On physical 
examination, sensation to sharp versus dull, vibratory sense 
and gross sensation were all well maintained.  There was loss 
of motion with forward flexion 130 degrees in both arms; 
abduction 120 degrees on the right, and 130 degrees on the 
left; internal rotation 90 degrees bilaterally; and external 
rotation 45 degrees bilaterally.  Range of motion was limited 
due to complaints of pain and stiffness in the shoulders.  
The Veteran described symptoms in a stocking glove pattern of 
distribution.  A recent EMG study had shown mild bilateral 
carpal tunnel syndrome.  The diagnosis was cervical 
radiculopathy.  The examiner commented that the Veteran had 
bilateral shoulder strain and symptoms consistent with 
cervical radiculopathy, which would also be consistent with 
his cervical pathology. 

A February 2008 VA general practitioner outpatient report 
indicates an impression in part of neck pain, suspect failed 
neck fusion procedure. It was observed that the Veteran had 
cervical disc fusion a few years ago but had no improvement.  
The plan was to make revisions to the Veteran's prescribed 
pain medication regimen.

Upon examination again in May 2009, it was noted that there 
were no incapacitating episodes of spine disease.  Apart from 
pain on motion, there were no objective abnormalities of the 
cervical sacrospinalis.  Cervical spine range of motion 
consisted of flexion to 30 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees bilaterally, and lateral 
rotation 20 degrees bilaterally.  There was additional 
limitation with repetitive motion, reducing forward flexion 
to 20 degrees. An x-ray showed disc disease at C5-6. 

Having reviewed the foregoing, it is determined that the 
current assigned disability ratings for the orthopedic 
component of cervical spine disability are proper under the 
applicable rating criteria.  However, as discussed in more 
detail below, the Board sees fit to provide separate 
disability compensation awards for neurological impairment 
due to the service-connected cervical spine disability. 

The orthopedic component of a service-connected cervical 
spine disability is being addressed first.  Though the RO 
applied the rating criteria for IVDS, the evidence reveals no 
indication of incapacitating episodes of cervical spine 
disease, and thus there is no basis for a compensable rating 
under the IVDS criteria.  As such, the nature and severity of 
IVDS symptoms do not avail the Veteran a higher rating.  The 
Board instead turns its focus to  the more generalized 
provisions for evaluating a cervical spine disorder based on 
orthopedic manifestations, i.e., limitation of motion. In 
this regard, for the initial time period from February 1, 
2006, to July 9, 2007, during which a 20 percent rating 
applied, the April 2006 VA examination established cervical 
spine forward flexion to 40 degrees, with no additional loss 
of range of motion due to pain, fatigue, weakness, 
incoordination or repetitive motion. Thus, even when 
considering the impact of functional loss, forward flexion 
remained at 40 degrees.  Under the applicable General Rating 
Formula, to warrant a 30 percent rating there would have to 
manifest forward flexion of the cervical spine of 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  Neither is shown to occur here given the significant 
amount of retained mobility.  Thus, a rating in excess of 20 
percent is not warranted for this initial timeframe. 

As to the period since July 10, 2007, a rating in excess of 
30 percent also has not been shown to be required. Pursuant 
to the general rating formula, a 40 percent rating would 
require favorable ankylosis of the entire thoracolumbar 
spine.  Here, there is no indication of ankylosis of the 
cervical spine, much less of the entire thoracolumbar spine. 
Of note, the July 2007 VA examination indicated a cervical 
spine forward flexion measurement decreasing to 0 degrees on 
repetitive motion, which at first impression contemplates 
ankylosis. However, on examination in May 2009 this had 
increased to 20 degrees, again factoring in repetitive 
motion.  The clear implication is that the Veteran has at 
least some level of retained mobility of the cervical spine, 
and not any form of ankylosis.  Hence, no higher rating than 
30 percent for orthopedic manifestations of a cervical spine 
disability is assignable since July 10, 2007.

However, notwithstanding the decision to deny a claim for 
increased compensation directly for a cervical spine 
disability, there is compensable neurological impairment 
which must be recognized.  The July 2007 VA neurological 
examination specifically identified the presence of cervical 
radiculopathy to both upper extremities, localized to the 
bilateral shoulders.  The Board finds that this impairment is 
best evaluated in terms of separate 20 percent ratings for 
mild incomplete paralysis of the right, and left upper 
radicular nerve groups.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8510.  This award of additional compensation recognizes 
the fact that there is distinct disabling pathology from the 
orthopedic impairment already duly compensated.  See 38 
C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, two separate 20 percent ratings 
for cervical radiculopathy to the right and left upper 
extremities are granted, effective from the July 10, 2007 
date of the underlying VA examination that identified the 
pertinent symptomatology. 

C.	Varicose Veins

The Veteran's service-connected varicose veins of the right 
and left lower extremities have been evaluated under 38 
C.F.R. § 4.104a, Diagnostic Code 7120, for varicose veins. 
The assigned disability ratings have been noncompensable from 
July 8, 2005 to July 9, 2007, and at 20 percent since July 
10, 2007.

Diagnostic Code 7120 provides that a noncompensable rating is 
warranted for asymptomatic palpable or visible varicose 
veins.  A 10 percent rating is warranted for varicose veins 
with intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted for varicose veins manifested 
by persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires massive 
board-like edema with constant pain at rest.

The report of an April 2006 VA examination by an orthopedist 
also notes in its diagnostic summary that the Veteran had 
varicose veins. It was further indicated that there were no 
clots.  There was no erythema or tenderness. There was no 
swelling in the legs, but the Veteran did have moderate 
varicosities bilaterally. 

In an October 2006 statement, the Veteran reported that she 
had recurrent swelling and had to elevate her feet.  In 
addition, in challenging the findings of the April 2006 
examination, the Veteran essentially maintains that it was 
not conducted under the ordinary conditions of her life.

A VA examination of the arteries and veins was completed in 
July 2007.  The Veteran stated that exercise was not 
precluded by varicose veins, and she  was not then using any 
form of treatment for them.  The effect on daily activities 
was described as that the legs hurt, but did not restrict her 
activity.  She complained mainly of pain on ambulation.  On 
physical examination of the lower extremities, there was on 
redness or swelling.  There were fine varicosities over the 
superior and inferior aspects of the legs bilaterally.  There 
were also larger varicosities occurring at the lateral 
aspects of the thigh areas bilaterally.  These varicosities 
formed an irregular pattern measuring 1-cm at the widest 
diameter.  The Veteran did not use any hosiery or other 
measures.  There was no edema, ulcers, or any evidence of 
soft tissue sarcoma or other neoplasm.  There was no arterial 
sclerosis obliterans, or thromboangiitis.  Pedal pulses were 
palpable. 

On VA examination again in May 2009, the Veteran indicated 
use of medication for pain due to varicose veins. There was 
no history of vascular trauma, vascular neoplasm, aneurysm, 
arteriosclerosis obliterans, thromboangiitis obliterans, or 
arteriovenous fistula. There were varicose veins present in 
both lower extremities. There reportedly was persistent edema 
present. There was no skin discoloration. There was described 
constant pain, with fatigue and throbbing following walking. 
These symptoms were not relieved by elevation or compression 
hosiery. There   was no ulceration. Upon objective 
examination, both lower extremities had no edema, no stasis 
pigmentation or eczema, and no ulceration present. There were 
plus 1 pedal pulses. There was no discoloration consistent 
with chronic edema. 
In an August 2009 addendum report, the May 2009 VA examiner 
clarified that the examination had clearly demonstrated no 
discoloration consistent with chronic edema. The Veteran's 
best described symptomatology appeared to be persistent 
edema, mild, incompletely relieved by elevation of the 
extremities, without stasis pigmentation or edema. 

For the initial time period under consideration from July 8, 
2005 to July 9, 2007, a 10 percent rating for varicose veins 
in both the right and left lower extremities should be 
assigned.  Although the April 2006 VA examination report 
indicates, the Veteran's varicose veins were essentially 
asymptomatic, the Veteran's competent statements regarding 
her varicose veins symptomatology must be considered.  See 
Barr.  Moreover, the examination report in question was 
primarily to evaluate orthopedic disability, and only 
described varicose veins in passing.  A July 2007 (just one 
year later) noted significant history of pain on use in the 
lower extremities attributable to varicose veins.  Moreover, 
the April 2006 examination had noticed the presence of at 
least moderate varicosities bilaterally.  Given these 
findings, and in light of the Veteran's competent report of 
her varicose veins symptomatology, and resolving all 
reasonable doubt in her favor, the Board finds that for the 
relevant time period there was likely pain and fatigue 
inherent to the lower extremities as a consequence of a 
varicose vein condition.  As such, for the time frame from 
July 8, 2005, to July 9, 2007, the criteria for a 10 percent 
rating effectively were met. 

Regarding the period since July 10, 2007, the record 
continues to correspond to assignment of the existing 
disability rating, which in this case is that of 20 percent.  
As the most recent VA medical examination indicates, the 
Veteran has begun to develop the persistent edema, partially 
relieved by elevation of extremity, which is indicative of a 
20 percent rating under Diagnostic Code 7120.  That 
diagnostic code further requires for assignment of a 40 
percent rating, persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  The May 
2009 VA examination specifically ruled out the presence of 
stasis pigmentation, or other form of discoloration.  Nor is 
there present eczema.  Thus, the components of the criteria 
to permit assignment of the next higher 40 percent evaluation 
under the applicable criteria are not met.

D.	Sinusitis

38 C.F.R. § 4.97, Diagnostic Code 6513, applies to the 
evaluation of maxillary sinusitis, chronic.  Under that 
Diagnostic Code, a 10 percent evaluation will be assigned 
where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. The maximum assignable schedular 
rating of 50 percent corresponds to sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinuses, and purulent discharge or crusting 
after repeated surgeries. A note to that criteria provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

An April 2006 VA examination was completed with regard to 
claimed sinusitis. The Veteran reported that she had an 
episode of sinusitis approximately twice per year that was in 
the spring and fall, and was treated with mostly relief of 
symptoms from steroid shots seasonally or prescription 
medications. She stated that she would occasionally, but not 
often require antibiotics. She further stated that symptoms 
often lasted for seven days especially if receiving 
medication, but without medication would last for about two 
weeks. A physical examination of the nose, mouth and sinus 
region was completed. The impression was seasonal allergic 
rhinitis. The examiner commented that the Veteran did not 
have evidence of purulent sinusitis with exception of rare 
occasion, and she did have evidence of seasonal allergic like 
rhinitis that was treated well with medications. She had 
never undergone allergic testing. An x-ray of the sinuses 
showed possible mild left maxillary sinusitis with tiny air 
fluid level noted at the base.

On a July 2007 examination, the Veteran indicated chronic 
complaints of recurrent nasal discharge with associated cough 
and phlegm running down the back of the throat.  This 
condition was worse in the springtime and autumn.  She 
indicated that she had episodes of this about two times 
monthly persisting for about two days at a time.  She stated 
that in the past year, she had been on antibiotics on four 
different occasions.  In these instances, the symptoms were 
described as incapacitating with severe difficulty breathing 
through the nose and head congestion.  On physical 
examination the lungs and chest were clear to auscultation 
and percussion bilaterally.  The sinuses at that time were 
clear, and turbinates were pink.  There was no swelling, 
redness or discharge noted in the nose at that time.  The 
diagnosis was chronic rhinitis.  X-ray study showed a normal 
paranasal sinus series.  

The October 2007 report of outpatient treatment from a VA 
general practitioner indicates the presence of brownish sinus 
and chest congestion for the previous three weeks.  There was 
tenderness to palpation of the maxillary sinuses. The 
impression was of sinusitis. The Veteran was placed on a 
course of antibiotics to last for 10 days. 

On re-examination in May 2009, there reportedly was a history 
of nasal allergy that was perennial. There was no history of 
oseteomyelitis.  There was no history of incapacitating 
episodes of sinusitis.  There was a history of non-
incapacitating episodes, with symptoms of headache, fever and 
sinus pain.  The number of such episodes per year was one, 
and duration of the episodes was one or two days.  There was 
occasional breathing difficulty, and no speech impairment.  
The diagnosis was sinusitis.  The examiner commented that he 
was unsure why the Veteran's sinus condition that x-rays 
showed as normal caused such a disability with all activities 
of daily living. 

The Board finds that an initial compensable evaluation is not 
warranted for sinusitis. Pursuant to Diagnostic Code 6513, a 
10 percent evaluation will be assigned where there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. The competent medical evidence does 
not demonstrate that either of these requirements are met for 
a higher rating. 

There is a preliminary medical issue raised as to whether the 
Veteran's observed symptomatology, in whole or in part, is 
due to allergic rhinitis, rather than to service-connected 
disability.  The April 2006 VA examination's overall 
impression was seasonal allergic rhinitis, which the examiner 
found was treated well with medications.  It was then 
observed that the Veteran only had purulent sinusitis on rare 
occasions.  Similarly, the diagnosis on subsequent 
examination dated from July 2007 was of chronic rhinitis. 

Even considering those signs and symptoms apparent directly 
linked to sinusitis, the objective requirements for a higher 
rating are not shown.  The October 2007 report of VA 
outpatient treatment denotes one instances of confirmed 
sinusitis.  However, there is no finding that this was 
incapacitating, nor did it require antibiotic usage over 
several weeks as is indicated for assignment of a 10 percent 
rating.  Moreover, on VA examination in May 2009, the VA 
examiner clarified the Veteran's treatment history as 
involving no history of incapacitating episodes of sinusitis.  
As to non-incapacitating episodes, the number of such 
episodes per year was one, and duration was one or two days -
- this being well below that that would numerically qualify 
for the assignment of a 10 percent disability evaluation. 

In view of these findings, an initial noncompensable rating 
for sinusitis remains warranted under provisions of the VA 
rating schedule. 

E.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), that provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  The Veteran is 
retired for medical reasons.  However, there is no showing 
that any of her service-connected disabilities under review 
would effectively preclude a more sedentary type of 
occupation.  In particular, as to lumbar and cervical spine 
disabilities, while there is some limitation of motion 
manifested, the existing schedular ratings already compensate 
for this impairment.  See 38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.").  The Veteran's service-
connected disorders also have not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for 
increased ratings for lumbar spine and sinusitis disorders, 
and awarding a partial grant of benefits sought for a 
cervical spine disorder, and varicose veins of the right and 
left legs.  This determination takes into full account the 
potential availability of any additional "staged rating" 
based upon incremental increases in severity of service-
connected disability during the pendency of the claims under 
review.  To the extent any further increase in compensation 
is sought, the preponderance of the evidence is against the 
claims, and under these circumstances the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Service Connection 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  

The elements of a valid claim for direct service connection 
are as follows: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  In addition, a 
claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current 
version of 38 C.F.R. § 3.310(b), the regulation provides that 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The report of an April 2006 VA orthopedic examination 
indicates that the Veteran had not injured her shoulders, but 
did have pain in both shoulders that she experienced as 
radicular pain from the neck.  There was no functional loss 
or effect on her daily activities.  Range of motion was not 
impaired and repetitive use of the shoulders did not have any 
effect upon symptoms.  The diagnosis was of bilateral 
shoulder pain that was felt to be referred pain from the 
cervical spine. 

The April 2006 report of Dr. L.A., a neurological surgery 
specialist, refers to the presence of paresthesias 
bilaterally into the upper extremities. 

A July 2007 VA neurological examination was completed. On 
physical examination, there was loss of motion with forward 
flexion 130 degrees in both arms; abduction 120 degrees on 
the right, and 130 degrees on the left; internal rotation 90 
degrees bilaterally; and external rotation 45 degrees 
bilaterally. Range of motion was limited due to complaints of 
pain and stiffness in the shoulders.  The Veteran described 
symptoms in a stocking glove pattern of distribution.  The 
diagnosis was in relevant part, cervical radiculopathy.  The 
examiner commented that the Veteran had bilateral shoulder 
strain and symptoms consistent with cervical radiculopathy, 
which would also be consistent with his cervical pathology. 

The Veteran has claimed entitlement to service connection for 
a left shoulder disability as secondary to a service-
connected cervical spine disability.  

The facts found show there is essentially agreement between 
treatment providers that the Veteran has cervical 
radiculopathy to both upper extremities, manifesting 
primarily as pain and limited range of motion in the 
bilateral shoulders. Indeed, this was the basis for the 
Board's grant above of service connection for cervical 
radiculopathy to both upper extremities. 

Having pointed this out, the Board proceeds to note that 
there is no indication of any further stand-alone disability 
of the left shoulder besides cervical radiculopathy, as the 
predicate for an award of service connection.  The record 
does not show any other qualifying diagnosis of a left 
shoulder condition.  While the July 2007 VA neurological 
examiner mentioned bilateral shoulder strain in passing, this 
was clearly to elucidate the presence of radiculopathy 
symptoms, and not to show any independent disability from 
cervical radiculopathy.  Thus, there is no current left 
shoulder disability as the basis for service connection.  
Moreover, to attempt to award compensation for both cervical 
radiculopathy, and an identical neurological left shoulder 
disability would violate the proscription against evaluating 
the same condition twice under different diagnoses.  See 
again, 38 C.F.R. § 4.14 (VA's anti-pyramiding rule). 

The first criterion to establish service connection is 
competent evidence of the current disability claimed.  Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.").  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  It follows that in the absence of a current 
disability to substantiate the Veteran's claim for service 
connection for a left shoulder disability, this claim must be 
denied.


ORDER

A higher initial rating than 20 percent for lumbar spine 
strain is denied. 

A higher rating for a post-operative cervical spine 
disability following a temporary total rating, evaluated at 
20 percent from February 1, 2006, to July 9, 2007, and 30 
percent since July 10, 2007, is denied. 

A separate 20 percent rating for right upper extremity 
cervical radiculopathy, due to cervical spine disability, is 
granted, effective July 10, 2007, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.

A separate 20 percent rating for left upper extremity 
cervical radiculopathy, due to cervical spine disability, is 
granted, effective July 10, 2007, subject to the laws and 
regulations governing the payment of VA compensation 
benefits.

A 10 percent rating for varicose veins of the right leg, from 
July 8, 2005, to July 9, 2007, is granted, subject to the 
laws and regulations governing the payment of VA compensation 
benefits. 

A higher rating than 20 percent for varicose veins of the 
right leg since July 10, 2007, is denied. 

A 10 percent rating for varicose veins of the left leg, from 
July 8, 2005, to July 9, 2007, is granted, subject to the 
laws and regulations governing the payment of VA compensation 
benefits.

A higher rating than 20 percent for varicose veins of the 
left leg since July 10, 2007, is denied. 

An initial compensable rating for sinusitis is denied. 

Service connection for a left shoulder disability, as 
secondary to a cervical spine disability, is denied.  


REMAND

The Veteran seeks entitlement to a TDIU.  The Veteran 
contends that she is unable to work due to her service-
connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the 
record or asserted by the Veteran.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the Veteran raised the 
issue of entitlement to TDIU at the time that she was 
challenging the initial disability ratings following grants 
of service connection.  Therefore, the Veteran claim of TDIU 
is part and parcel with the original claims and is properly 
before the Board.

The schedular requirements for a TDIU claim are met because 
the Veteran has a total level of service-connected 
compensation for her post-operative cervical spine disability 
at or in excess of 60 percent.  She has been awarded a 30 
percent rating for orthopedic manifestations of the 
disability, 20 percent ratings each for right and left 
cervical radiculopathy (after the preceding decision noted 
above), and 10 percent ratings each for peripheral neuropathy 
of the right and left upper extremities, otherwise diagnosed 
as carpal tunnel syndrome. These conditions all stem from the 
common etiology of a cervical spine disability, and have a 
combined disability rating of 70 percent (when accounting for 
the applicable bilateral factor under 38 C.F.R. § 4.26). 

The Board finds that a VA medical examination and opinion is 
warranted to determine the Veteran's occupational capacity in 
view of service-connected disability, to include on the basis 
of her cervical spine disability, as well as other service-
connected disabilities. See 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the impact of her service-connected 
disabilities on her employability.  The 
claims folder should be made available 
and reviewed by the examiner.  The 
examiner should discuss all impairment 
and/or symptoms caused by the Veteran's 
service-connected disabilities and state 
the impact that these symptoms and/or 
impairment have on her ability to work.  
A complete rationale for all opinions 
expressed should be provided.

2.  Then adjudicate whether a TDIU is 
warranted.  If the benefit sought on 
appeal is not granted, the RO should 
issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


